Citation Nr: 0206456	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  93-27 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for skin cancer secondary to exposure to 
ionizing radiation.  This case has been before the Board on 
several previous occasions.  It was remanded for additional 
development in July 1997 and again in February 1998.  In its 
July 1999 decision, the Board denied the claim.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
March 8, 2001, granted a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion) and vacated the Board's July 1999 
decision.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints or findings pertaining to any skin disorder, to 
include skin cancer.

2.  The veteran's skin cancer was first documented in the 
early 1980's.

3.  The Defense Nuclear Agency estimates that the veteran was 
exposed to a dose of ionizing radiation during military 
service of less than 0.001 rem.

4.  Multiple basal and squamous cell skin cancers have not 
been shown to be etiologically related to service, to include 
due to exposure to ionizing radiation in service, including 
exposure to the sun.



CONCLUSION OF LAW

Skin cancer, to include as secondary to exposure to ionizing 
radiation or in-service sun exposure, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the disability at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For certain chronic disabilities, such as 
cancer, service incurrence may be presumed if the disability 
is shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Certain 
diseases are also statutorily presumed to have been incurred 
in service by radiation-exposed veterans; however, skin 
cancer is not one of those diseases.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(d).  Nevertheless, if the veteran can show 
that he was a "radiation-exposed veteran" who subsequently 
developed a radiogenic disease, and such disease first became 
manifest within the period specified in 38 C.F.R. 
§ 3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion it is 
at least as likely as not that the veteran's disease resulted 
from exposure to radiation in service.  The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(b) and (c).  
The term radiogenic disease includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2).  

In regard to whether the evidence supports service connection 
on a direct, nonpresumptive, basis under 38 C.F.R. § 3.303, 
the service medical records are negative for a skin disorder, 
to include skin cancer.  The enlistment examination report 
dated in November 1942 demonstrates that the veteran's skin 
was normal.  In addition, a Physical Examination for Flying 
report dated in September 1943, and another one dated in 
April 1944, note that the veteran's skin and lymphatics were 
normal.  The July 1946 Report of Physical Examination for 
separation purposes shows that the veteran's medical history 
was negative for a skin disorder and it was noted that the 
skin and lymphatics were normal.  Accordingly, the evidence 
does not demonstrate a chronic skin disorder during service.  

Additionally, there exists no competent medical evidence 
relating the post service skin cancers to service, on a 
nonpresumptive basis, as contemplated by 38 C.F.R. 
§ 3.303(d).  With respect to the contention that the 
veteran's post service skin cancer is due to sun exposure in 
service, the Board points out that there is no competent 
medical evidence to support this allegation.  The Board 
acknowledges that Dr. Brumfiel asserted in August 1997 that 
the radiation damage the veteran had could be due to, among 
other things, exposure to the sun.  Even if it is conceded 
that current skin cancer constitutes the "radiation damage" 
referenced, the opinion is merely speculative in nature.  The 
opinion only notes that it is possible for sun exposure to be 
a cause of radiation damage, rather than opine that it is at 
least as likely as not that in-service sun exposure caused 
the veteran's current skin cancer.

The earliest post service medical evidence of record is dated 
in 1967.  Although the veteran testified that beginning at 
least by the 1950's, his skin would break out and form 
lesions, and that he received treatment from Dr. Joseph 
McWhirt, at that time, the veteran has stated that those 
medical records are no longer available.  The Board 
emphasizes that the veteran conceded that he did not receive 
any treatment for skin problems for at least several years 
after service.  There is no evidence that the veteran 
received medical treatment for or a diagnosis of a skin 
disorder within one year of separation from service.  As 
such, service connection for skin cancer is not warranted on 
a presumptive basis under 38 C.F.R. § 3.309 as there is no 
medical evidence of skin cancer to a compensable degree 
within one year of separation from service.  

The veteran also contends that his current skin cancers are 
the result of exposure to ionizing radiation in service due 
to his participation in a radiation risk activity.  It is 
asserted by the veteran's representative that the veteran's 
service in Japan from October 1945 to July 1946 constituted a 
radiation-risk activity under 38 C.F.R. § 3.309(d)(3)(ii).  
The veteran testified at a travel board hearing before the 
undersigned Board member in September 1997 and also at a 
hearing before a hearing officer at the RO in April 1994.  
The veteran testified that he served in Japan from October 
1945 to July 1946 and was initially stationed in Osaka, 
Japan.  He further reported he had been moved to the island 
of Kyushu in the town of Fukuoka, which the veteran stated 
was 50 miles from Hiroshima and 50 miles from Nagasaki.  The 
veteran further testified that when he was transferred from 
Osaka to Fukuoka, he went by train that stopped for about an 
hour at Hiroshima to detach some freight cars from the train.  
According to the veteran, the train station was in the middle 
of town and they were told that they could walk around town, 
which he did.  The veteran testified that he walked right 
through the center of Hiroshima, what was considered "ground 
zero."  He stated that he was stationed in Fukuoka for about 
three months and, according to the veteran, it is conceivable 
that the wind blew radioactive material across the air base.  
The veteran also testified that, while stationed in Japan, he 
did not notice anything unusual with his skin.  He also 
testified that his profession after service was a lawyer, and 
that although he did some farming, he always wore a straw hat 
so that his skin was not exposed to a lot of sunlight.  He 
stated that he did not use sunscreen on a regular basis.  
According to the veteran, every doctor who had treated him 
told him that his skin cancers were due to radiation 
exposure. 

In support of his claim, the veteran submitted numerous 
private medical records and several statements from his 
treating physicians.  A record dated in June 1967 from the 
Roswell Park Memorial Institute, dermatology clinic, shows 
that the veteran presented himself with a complaint of 
"solar keratoses" for which he had consulted a radiologist, 
dermatologist and plastic surgeon.  It was noted that the 
veteran began to notice some small keratoses appearing in the 
1950's, which had become larger and more numerous since then.  
It was further noted that the veteran "does expose himself 
to sun frequently, since his hobby is farming and he 
vacations in the south in the winter."  An examination 
revealed that the veteran's skin was "deeply tanned over the 
face, trunk and arms" and that there were several keratoses 
of various sizes on the forehead, cheeks, neck and shoulders.  
Another record from the Roswell Park Memorial Institute, 
dated in April 1973, demonstrates that a dermatology 
examination revealed "some weathering changes and minimal 
solar keratoses over the skin of his face."  The examiner 
observed that the veteran was obviously a sun worshipper; he 
is deeply tanned."  The examiner informed the veteran that 
he should wear a hat and advised the veteran on how to use 
sunscreen.  

A treatment record from Thomas C. Graul, M. D., dated in 
March 1982 shows a diagnosis of squamous cell carcinoma of 
the nasal tip.  A letter dated in April 1982 from Stephen B. 
Levitt, M. D., to Dr. Graul, notes that the veteran had 
"markedly actinic damaged skin" and Dr. Levitt noted that 
"I have tried to impress upon [the veteran] to use 
sunscreens; but I have done this without great success.  I 
have treated him in the past for multiple actinic 
keratosis."  Another treatment record from Dr. Graul, dated 
in August 1994, demonstrates a diagnosis of basal cell 
carcinoma of the skin of the right leg.

Treatment records from the Miami Valley Hospital, dated from 
1988 to 1990, demonstrate excision of multiple skin 
neoplasms.  The records contain diagnoses of squamous cell 
carcinoma on the forehead and basal cell carcinoma on the 
left upper arm.

A VA Ionizing Radiation Registry Code Sheet, dated in April 
1993, demonstrates that the radiogenic related disease was 
skin cancer, with multiple squamous, basal and melanoma.  The 
examiner noted in the remarks section that there was a 
"probable direct correlation with radiation exposure and 
skin cancers."

A letter from Kenneth A. Welty, Jr., M. D., dated in May 
1993, notes that he had treated the veteran since September 
1988 for multiple skin tumors.  It was reported the veteran 
had had extensive degenerative skin disease with surgical 
excision performed on multiple carcinoma sites, both basal 
cell and squamous cell in nature, in September and December 
of 1988.  It was also reported that, in July 1990, he had had 
excision of multiple lesions.  Dr. Welty states his opinion 
that "with the related history from [the veteran], it is my 
belief that the exposure to radiation from September 1945 to 
August of 1946 definitely contributed to his cutaneous 
carcinoma situation."  

Medical records from the Kettering Memorial Hospital, dated 
in June 1994, demonstrate treatment for open wounds on the 
left leg due to cancer.  It was noted that he was status post 
MOSH chemotherapy.  No etiology of the cancer was provided.

In letters dated in February and December 1995, Dr. Welty 
enclosed copies of biopsy reports and provided his opinion 
that the veteran would have continued growths of pre-
cancerous lesions "related to his radiation exposure during 
the war."

In a letter dated in August 1997 from B. A. Brumfiel, M. D., 
it is noted that the veteran was initially seen in April 
1992.  Dr. Brumfiel stated, "[a]t that time [the veteran] 
demonstrated severe damage to the skin as one would expect 
from exposure to ionizing radiation.  This type of radiation 
damage can result from exposure to the sun, artificial ultra 
violet light emitters, X-ray, or other ionizing radiation 
sources."  Dr. Brumfiel further stated that the veteran had 
had several cutaneous malignancies removed from his skin and 
they had been "the type of malignancy that one would expect 
from exposure to ionizing radiation."  According to Dr. 
Brumfiel, who had been a Navy dermatologist and treated 
several patients who had been exposed to atomic radiation in 
the Nevada nuclear weapons testing done in the 1950's, the 
veteran's skin damage was comparable to that of those 
patients.

In regard to the level of radiation that the veteran may have 
been exposed to during service, the evidence of record 
contains a letter from the Defense Nuclear Agency, dated in 
August 1993, which demonstrates that a review of the records 
revealed that in October 1945, the veteran arrived in Osaka, 
Honshu, Japan (approximately 200 miles from Hiroshima and 375 
miles from Nagasaki).  In April 1946, the veteran was 
transferred to duty at Fukuoka (about 80 miles from both 
Hiroshima and Nagasaki).  It was further noted that, a 
serviceman departing Osaka enroute to Fukuoka would most 
likely have passed through Hiroshima via train.  According to 
the Defense Nuclear Agency, "[a] scientific dose 
reconstruction indicates that an eight-hour visit to 
Hiroshima ground zero as early as October 7, 1945 (the day of 
occupation force arrival at that city), results in a 
calculated dose of less than 0.001 rem."

An opinion from VA's Chief Public Health and Environmental 
Hazards Officer, dated in September 1998, demonstrates that 
the Defense Nuclear Agency estimated that the veteran was 
exposed to a dose of ionizing radiation during military 
service of less than 0.001 rem.  It was further noted that 
"[s]kin cancer usually has been attributed to ionizing 
radiation at high does, e.g., several hundred rads.  Excess 
numbers of basal cell cancers also have been reported in skin 
which received estimated doses of 9-12 rads in margins of 
irradiated areas . . . ."  The medical opinion was provided 
that "it is unlikely that the veteran's multiple basal and 
squamous cell skin cancers can be attributed to exposure to 
ionizing radiation in service."  Based thereon, the VA 
Compensation and Pension Service director concluded that same 
month that there was no reasonable possibility that the 
veteran's disability was the result of such exposure.

The evidence of record demonstrates that the veteran traveled 
through Hiroshima, spending approximately an hour in the 
center of town, in April 1946 and was exposed to a calculated 
dose of less than 0.001 rem of ionizing radiation.  The 
evidence also demonstrates a skin disorder (solar keratoses) 
as early as 1967, diagnoses of skin carcinoma beginning in 
the early 1980's, and current skin cancer.  Further, the 
evidence contains a medical opinion from a VA physician, 
noted on the April 1993 Ionizing Radiation Registry Code 
Sheet, and medical opinions from Dr. Welty indicating that 
the veteran's skin cancer was related to his radiation 
exposure during the war.  However, that VA physician and Dr. 
Welty did not indicate that they had any knowledge of the 
dose of radiation to which the veteran was exposed during 
service.  Therefore, those medical opinions are not as 
probative as that of the VA's Chief Public Health and 
Environmental Hazards Officer, who had knowledge of the 
estimated dose of ionizing radiation exposure the veteran 
incurred during service, as calculated by the Defense Nuclear 
Agency.  In regard to Dr. Brumfiel's opinion that the veteran 
had severe damage to his skin as one would expect from 
exposure to ionizing radiation, it was further noted that the 
type of radiation damage the veteran had could also result 
from exposure to the sun, artificial ultra violet light 
emitters, X-ray, or other ionizing radiation sources.  
Accordingly, Dr. Brumfiel's opinion indicates that there are 
numerous possible causes of the veteran's skin cancer.  The 
medical evidence from Roswell Park Memorial Institute, dated 
in June 1967 and April 1973, and the letter from Dr. Levitt 
dated in April 1982, clearly demonstrate that the veteran had 
extensive sun exposure after service, based on the notations 
that the veteran was "deeply tanned" and "obviously a sun 
worshipper" who did not use sunscreen.  

The evidence demonstrates that the veteran was in Hiroshima 
in April 1946 and exposed to less than 0.001 rem ionizing 
radiation.  The evidence also demonstrates that he now has 
skin cancer which is considered to be a "radiogenic 
disease."  The evidence demonstrates that the veteran's skin 
cancer became manifest five years or more after exposure.  
Pursuant to the provisions set forth in 38 C.F.R. 
§ 3.311(b)(1), the RO referred the claim to the Under 
Secretary for Benefits.  Pursuant to the provisions in 
38 C.F.R. § 3.311(c), the Under Secretary for Benefits 
referred the claim to the Under Secretary for Health for an 
opinion as to the relationship between exposure to ionizing 
radiation and the subsequent development of skin cancer.  As 
noted above, the Chief Public Health and Environmental 
Hazards Officer rendered an opinion in September 1998 that it 
was unlikely that the veteran's skin cancers can be 
attributed to exposure to ionizing radiation in service.  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  
The evidence from the Defense Nuclear Agency demonstrates 
that the probable dose of radiation exposure during service 
was less than 0.001 rem.  The evidence further shows that at 
the time of exposure, the veteran was 26 years old.  The 
initial diagnosis of skin cancer appears to be in 1982, 
approximately 36 years after service.  The veteran denied any 
family history of skin cancer.  In addition, the medical 
evidence indicates that the veteran had extensive sun 
exposure after service.

After reviewing all of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's skin cancer is the result of 
exposure to ionizing radiation during service.  The exposure 
to ionizing radiation during service was calculated as less 
than 0.001 rem and VA's Chief Public Health and Environmental 
Hazards Officer determined that it was unlikely that the 
veteran's skin cancer is due to exposure to ionizing 
radiation in service.

In this regard, the Board notes that 38 C.F.R. § 3.311 sets 
forth a procedure for adjudicating claims based on exposure 
to ionizing radiation.  The VA complied with that procedure 
and obtained the dose estimate and an opinion from the Under 
Secretary for Health.  In the Joint Motion, it was indicated 
that it was not clear whether the dose estimate furnished by 
the Defense Nuclear Agency was based on the veteran's entire 
testimony regarding his exposure.  A review of the report 
from the Defense Nuclear Agency reveals that it noted the 
veteran's unit assignments in Japan, as well as his flight 
records.  The dose estimate was then prepared based on this 
information.  The report pointed out that the veteran was 
stationed hundreds of miles from both Hiroshima and Nagasaki, 
and that he was apparently in Hiroshima when his train passed 
through the city.  There is no provision in the pertinent 
regulation for the VA to question or dispute the dose 
estimate provided by the Department of Defense.  It is noted 
that the dose estimate was prepared based on a review of his 
unit assignments.  

Based on the evidence of record, as set forth above, the 
Board has determined that the preponderance of the evidence 
is against the claim for service connection for skin cancer, 
to include as secondary to exposure to ionizing radiation, 
including sun exposure, in service.


ORDER

Entitlement to service connection for skin cancer, to include 
secondary to exposure to ionizing radiation, is denied.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

